Exhibit 10.8

FIRST AMENDMENT TO THE

AFFINION GROUP HOLDINGS, INC.

2005 STOCK INCENTIVE PLAN

This First Amendment to the Affinion Group Holdings, Inc. 2005 Stock Incentive
Plan (the “Plan”), is made on behalf of Affinion Group Holdings, Inc., the
sponsor of the Plan, and is effective as of December 4, 2006.

1. Section 7.1 of the Plan is hereby deleted in its entirety and is replaced
with the following new Section 7.1:

7.1 Changes in Capital Structure.

If (i) the Common Stock is changed by reason of a stock split, reverse stock
split, spinoff, stock combination or stock dividend or reclassification or if
any extraordinary dividend or other distribution is paid on or in respect of
Common Stock or (ii) the Common Stock is converted into or exchanged for other
securities or property as a result of a merger, consolidation, or a
recapitalization or reorganization that does not involve an extraordinary
dividend or otherwise constitute an equity restructuring within the meaning of
FASB Statement No. 123 (revised 2004) (a “Reorganization”), the Board, in such
manner as it may deem equitable, shall make such adjustments in the number and
class of shares of stock available under the Plan as shall be reasonably
necessary to preserve to a Participant rights substantially proportionate to his
rights existing immediately prior to such transaction or event (but subject to
the limitations and restrictions on such existing rights), including, without
limitation, a corresponding adjustment changing the number and kind of shares of
stock subject to, and the Option Price or Purchase Price applicable to, each
Award or portion thereof outstanding at the time of such transaction or event,
or to redeem any such Award for cash or other property. Any such adjustment to
an Award shall be made in accordance with Section 409A of the Code and any
regulations or other guidance issued thereunder.

2. Section 7.2(b) of the Plan is hereby deleted in its entirety and is replaced
with the following new Section 7.2(b):

(b) Any adjustments referred to in clause (ii) of Section 7.1 shall be made by
the Board in its sole discretion and all adjustments referred to in Section 7.1
shall, absent manifest error, be conclusive and binding on the Company and all
Persons holding any Awards granted under the Plan.

3. Except as specifically modified herein, all terms and conditions of the Plan
shall remain in effect.

 

1